DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.

Response to Amendment
Claims 1, 11 and 20 have been amended.
Claims 5, 15 and 21 were previously cancelled.
Claims 1-4, 6-14, 16-20 and 22 are pending and have been examined in this Office Action.

Response to Arguments



Applicant argues that “Thome relates to "selecting a financial account associated with a proxy object based on fund availability" (title). Throne describes "financial account" as "credit card accounts, automated teller machine (ATM) card accounts, debit card accounts, stored value card accounts, etc." which does not include digital wallet accounts "associated with two or more payment methods comprising two or more different payment cards" recited in the claims”. The Examiner has entered a new ground(s) of rejection as shown below.
Please note that the Ramalingam teaching is maintained for the original and persistent features of POS systems configuration and operation (e.g. “plurality of in-store POS systems… configured to identify items for checkout”); and is modified by Bondesen et al., US Patent Application Publication 2015/0254645 A1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US 9,697,508), herein “Ramalingam”; in view of Bondesen et al., US Patent Application Publication 2015/0254645 A1 (“Bondesen”).

Referring to Claims 1, 11, 20 and 22, Ramalingam teaches a system, method and apparatus, respectively directed to the same processing payments through a point of sale (POS) system, the system comprising: 
a plurality of in-store POS systems configured to identify items for checkout (Fig. 1, elm. 108; col. 6, lines 28-40:   The transaction module 208 may include a unique identification module 214. The unique identification module 214 evaluates information received from the POS device 108 and the MTI 132 to determine if sufficient information exists to uniquely identify one of the multiple transactions from the POS device 108 as being the transaction associated with the mobile device 104. For example, a single POS device (or multiple POS devices at the same merchant) may process more than one MPA transaction at approximately the same time; and col. 13, lines 58-60: In a merchant with multiple POS devices (e.g., a grocery store with several checkout lanes) each of the devices may have the same location but process different transactions.);  
a user accounts database (Fig. 1, elm. 132; and col. 4, lines 43-50: The MTI 132 may contain user data about customer (A) 102 who is the user of mobile device 104. This user data may include identification of the user's account, such as a bank account, or credit card information associated with the account for use in payments made by the mobile device 104. The user data may also include a passphrase, user identifier, or similar code that can be used to uniquely identify both the user (i.e., customer (A)) and the mobile device 104); and 
a merchant payment system configured to communicate with a plurality of user devices and a plurality of digital wallet provider systems (Fig. 1, elm. 120; Fig. 2; col.5, lines 45-57: Once authorization to complete the transaction is received from the mobile device 104 or alternatively authorized by the payment reconciler 120, the payment reconciler 120 signals the credit card interchange 126 to fulfill the payment. Customer (A) 102 may select which account he or she associates with MPA payments. For example, the money used to fund MPA transactions may ultimately come from the customer's savings account at a bank, from a credit card account, from a PayPal.TM. account, or another type of account. Customer (A) 102 may set a default account (e.g., credit card) and this default account may be automatically used without querying the customer (A) 102 during each transaction); the merchant payment system comprises a control circuit configured to: 
associate a user account in the user accounts database, wherein each digital wallet account is associated with a different digital wallet provider Ramalingam does not teach this limitation however Bondesen in at least paragraphs 45 and 37 discloses that each account is maintained (associated) by an entity that issued the account.
receive a transaction request from a user device associated with the user account, the transaction request comprises a user account identifier and a POS identifier associated with an in-store POS system of the plurality of in-store POS systems associated with a merchant (col. 3, lines 18-24: Similarly, customer (A) 102 provides an indication, along path 116, to the clerk 106 that he or she wishes to pay for the transaction with a mobile payment account (MPA), and col. 11, lines 53-59: The transaction data may also include other types of information about the transaction such as a passphrase or user identifier that the user provided to the POS device used for the transaction. The transaction data may additionally or alternative include an identifier of the POS device (e.g., a terminal ID), a general description of a good/service that is the subject the transaction and/or a specific identifier of a good/service that is the subject of the transaction); 
receive a charge amount from the in-store POS system for a transaction (col. 12, lines 16-19: At 708, data describing MPA-funded transactions is received from a POS device at the merchant. This data may include a time of the transaction and an amount of a charge to pay for the transaction); 
pair the charge amount from the POS system to the transaction request from the user device based on the POS identifier in the transaction request received from the user device (Fig. 2, elm. 208; and at least, col. 6, lines 16-28: The transaction matching module 208 evaluates information received from the POS device 108 and MTI 132 to identify a matching transaction. The match may be based on any number of factors such as location, time, the amount of a transaction charge, an identifier for the POS device 108, an identifier for the purchased good/service, or other factors. Identification of a match serves as a validation that the transaction initiated at the POS device 108 is in fact associated with a physical object specifically the mobile device 104, in view of citations above); 
select a digital wallet provider from the plurality of digital wallet accounts associated with the user account   Ramalingam does not teach this limitation however Bondesen in at least paragraphs 37 and 45 discloses digital wallets on the user’s payment device and that each account is maintained (associated) by an entity that issued the account.
EXAMINER’S NOTE:  Therefore, by selecting a digital wallet the user is selecting a digital wallet provider. 
send a payment authorization request to a digital wallet provider system associated with the digital wallet provider for payment authorization, the payment Page 3 of 10 Application. No. 16/159,198authorization request comprises digital wallet account information retrieved from the user accounts database.  Ramalingam does not teach this limitation however; Bondesen in at least paragraphs 34-37 teaches the use of tokens as a replacement for sensitive account information (i.e. User account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information related to the financial institution associated with the account and requesting authorization to approve or deny transaction between a merchant and a user; and 
communicate a result of the payment authorization to the in-store POS system to complete the transaction.  Ramalingam does not teach this limitation however; Bondesen in at least paragraph 41 discloses using a token to complete a transaction at a POS payment device 4.  
Regarding ““wherein at least one of the plurality of digital wallet accounts is associated with two or more payment methods comprising a credit card and a debit card”; Bondesen in at least paragraph 18 discloses that the payment credential is a token, credit card number, debit card number, gift card number, rewards cards number, or account number associated with the account. 
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Ramalingam’s mobile payments with the equally well-known elements of Bondesen’s use of digital wallets to complete financial transaction with the motivation to reduce a customer’s burden by mainstreaming financial account information and financial offers within digital wallets (Bondesen, paragraph 3).

Referring to Claims 2 and 12, Ramalingam in view of Bondesen teaches Claims 1 and 11, and Ramalingam further teaches wherein the user device is configured to execute a mobile application configured to communicate with the merchant payment system and one or more digital wallet provider systems (col. 5, lines 33-45: The customer (A) 102 may be asked to explicitly authorize the transaction. When querying customer (A) 102 via the mobile device 104, the MTI 132 communicates along path 130 to request authorization. If customer (A) 102 authorizes the transaction by, for example, pressing a button on the mobile device 104, the authorization is returned along path 130 to the MTI 132. The payment reconciler 120 may receive this authorization via path 134 and provide authorization to the POS device 108 along path 122. From the perspective of the POS device 106 (or the clerk 106 operating the device) an authorization for a MPA (mobile payment account) transaction may be indistinguishable from an authorization for a conventional credit card transaction.). 
Bondesen in at least paragraphs 37 and 45 discloses digital wallets on the user’s payment device and that each account is maintained (associated) by an entity that issued the account.
Referring to Claims 3 and 13, Ramalingam in view of Bondesen teaches Claims 1 and 11, and Ramalingam further teaches wherein the transaction request comprises a session ID the user device received from the MPA (mobile payment account) (e.g. Fig. 9 and related text; and col. 4, line 65-col. 5, line 8: This additional information may include time such as a time stamp combined with the location information. Moreover, the additional information may include other data entered by the customer (A) 102 into the mobile device 104. The other data may help confirm or identify a transaction and could include information such as the amount of charge for the transaction, a number associated with the POS device 108, and/or information about a product purchased such as the product number or barcode number.  
Bondesen in at least paragraphs 37 and 45 discloses digital wallets on the user’s payment device and that each account is maintained (associated) by an entity that issued the account.

Referring to Claims 4 and 14, Ramalingam in view of Bondesen teaches Claims 1 and 11, and Ramalingam further teaches wherein the result of the payment authorization is provided by the MPA (mobile payment account) system based on a communication between the MPA system and at least one payment card industry payment processor system (col. 5, lines 25-31: However, once the payment reconciler 120 determines that a match exists, it may contact the credit card interchange 126 to fund the transaction. It may do this by completing the merchant's transaction information by adding the credit card information, received from the MTI 132, and required in a standard credit card interchange transaction.).  
Bondesen in at least paragraphs 37 and 45 discloses digital wallets on the user’s payment device and that each account is maintained (associated) by an entity that issued the account.


Referring to Claims 6 and 16, Ramalingam in view of Bondesen teaches Claims 1 and 11, and Ramalingam further teaches wherein the MPA (mobile payment account) is selected based on one or more payment rules associated with the user account (col. 5, lines 54-58: Customer (A) 102 may set a default account (e.g., credit card) and this default account may be automatically used without querying the customer (A) 102 during each transaction).
Bondesen teaches in paragraph 128 discloses payment rules associated with the digital wallet accounts.  

Referring to Claims 7-8 and 17-18, Ramalingam in view of Bondesen teaches Claims 1 and 11, and Ramalingam further teaches wherein the user account is further associated with one or more payment methods not associated with the plurality of digital wallet accounts (col. 3, lines 15-17: FIG. 1 shows an illustrative architecture 100 in which a customer (A) 102 employs a mobile device 104 to interact with a clerk 106 operating a POS device 108. The clerk 106 and the POS device 108 may also receive payments from customer (B) 110 using a credit card 112; or alternatively col. 14, lines 63-67: At 820, it is determined if any additional types of data are available. If additional types or data are not available and a unique match cannot be identified from the available data, process 800 proceeds along the "no" path to 822 where the customer is asked for an alternative form of payment.); and 
wherein the merchant payment system is further configured to directly communicate with one or more payment processor systems to process payments using the one or more payment methods (col. 3, lines 35-54: The POS device 108 provides information received about credit card transactions or mobile device transactions to a network 118. The network 118 may be a public network such as the Internet or a private or limited-access network for processing credit card and other financial transactions. Information from the POS device 108 is provided via the network 118 to a payment reconciler 120 along path 122. The payment reconciler 120 may represent a gateway provider such as one that can be found in a conventional credit card processing system. The payment reconciler 120 may also represent a payment processor for processing credit card payments. Some systems for processing credit card payments send information from the POS device 108 through a gateway provider before sending the information to a payment processor while other systems do not use gateway providers. In either type of system, there is a point at which transaction information from the POS device 108 is reconciled with data from credit card accounts. That is represented here as the payment reconciler 120 which includes payment processing systems both with and without gateway providers.); and

Referring to Claims 9 and 19, Ramalingam in view of Bondesen teaches Claims 7 and 17, Ramalingam further teaches wherein the MPA (mobile payment account) is selected based on one or more payment rules associated with the user account (col. 5, lines 54-58: Customer (A) 102 may set a default account (e.g., credit card) and this default account may be automatically used without querying the customer (A) 102 during each transaction).
Ramalingam does not teach digital wallet account and the one or more payment methods associated with the user account for the transaction in response to receiving the transaction request however, Bondesen in at least paragraph 5 teaches receiving a request to associate the payment credential with the digital wallet and associating the payment credential with the digital wallet maintained on the user’s mobile device.  Bondesen in at least paragraphs 41-44 discloses using a token associated with the digital wallet to conduct a transaction and having the transaction approved or denied (Bondesen, paragraph 46).
Referring to Claim 10, Ramalingam in view of Bondesen, teaches Claim 1, and Ramalingam further teaches one interpretation of wherein the in-store POS system comprises a display screen and the transaction request is generated by the user device in response to capturing an image displayed on the display screen of the in-store POS system (claim 14: receiving, a photographic image and a passphrase that are associated with an account holder associated with a mobile telephone, the photographic image and the passphrase being received at the POS device from a mobile transaction infrastructure configured to facilitate a transaction between the POS device and the mobile telephone; after receiving the photographic image and the passphrase, causing the photographic image and the passphrase to be presented at a display device associated with the POS device; and in response to receiving an indication confirming an identity of a person initiating the transaction to be the account holder). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687